UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1255


CHRISTINA D. PERRY-BEY,

                Plaintiff – Appellant,

          v.

CITY OF NORFOLK,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00100-MSD-DEM)


Submitted:   January 31, 2011             Decided:   February 22, 2011


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christina D. Perry-Bey, Appellant Pro Se.    Paul Wilbur Jacobs,
II, CHRISTIAN & BARTON, LLP, Richmond, Virginia; Melvin Wayne
Ringer, CITY ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christina   D.    Perry-Bey          appeals    the   district    court’s

order   dismissing   this    action       with     prejudice       for    failure    to

comply with a court order.             We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.            Perry-Bey v. City of Norfolk, No.

2:08-cv-00100-MSD-DEM (E.D. Va. Apr. 6, 2010).                     We dispense with

oral    argument   because       the    facts    and   legal       contentions      are

adequately    presented     in    the    materials        before    the   court     and

argument would not aid the decisional process.                       The motion to

expedite is denied as moot.

                                                                            AFFIRMED




                                          2